Mr. Justice Figueras
delivered the opinion of the court.
This case commenced with a complaint praying for divorce filed in the District Court of San Juan by Ricardo Ortiz Rios against his wife, Trinidad M-olina, on the ground of adultery.
The trial having been held without the attendance of the defendant, whose default was entered, and the evidence presented by the plaintiff having been admitted, the court rendered judgment on August 26, 1907, holding that the facts 1 and the law were against the complaint and therefore dismissed it, with the costs against the plaintiff.
This judgment was entered on the same day it was ren- ' dered.
Ortiz took an appeal therefrom on September 13, 1907. •
A statement of facts has been presented, approved by the judge of the first section, Pedro de Aldrey.
The appellant, in his brief and in his oral argument, has maintained in this Supreme Court that the trial court committed an error in its findings on the evidence presented relating to adultery, which is the only ground upon which the divorce is asked.
But when, as in this case, a judgment is attacked on the ground that it is not supported by the evidence, such judgment cannot be reviewed on appeal, unless the appeal be taken within 15 days after rendition of judgment. (Second paragraph of section 295 of the Code of Civil Procedure.)
Herein the appeal has been taken outside of said period, computed in accordance with the provisions of section 388 of the Political Code.
We, therefore, cannot examine that evidence, and consequently cannot determine whether or uot the court erred in its findings.
*390This doctrine lias already been discussed in three cases, and to these we refer in order not to repeat what we have said before and which we now reiterate.
These cases are: Rafael Valentín Ramos v. The American Railroad Co. of Porto Rico, volume 3, pamphlet 1, p. 31, Decisions of Porto Rico, decided January 29, 1906; Estate of Maisonave v. Julian Maisonave et al., decided December 5, 1907; Successors of Oliva & Co. v. J. Matienzo & Co., decided December 12, 1907.
In view of the reasons stated the judgment appealed from should be affirmed, with the costs of the appeal against the appellant.

Affirmed.

Chief Justice Quiñones, and Justices Hernández, Mac-Leary and "Wolf concurred.